               Case 3:20-cv-05640-RSM Document 7 Filed 07/13/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT TACOMA
 9
10     CECILE A. BROWN,                               Case No. C20-5640-RSM

11                    Plaintiff,                      ORDER TO SHOW CAUSE
12                      v.
13
       UNITED STATES OF AMERICA,
14
                      Defendant.
15
16
            Pro se Plaintiff, Cecile Brown, has been granted leave to proceed in forma pauperis in
17
     this matter. Dkt. #2. She brings this action against the United States Board of Veterans’ Appeals
18
19   claiming emotional distress and defamation. Dkt. #3. Summonses have not yet been issued.

20          Plaintiff’s complaint is difficult to decipher but appears to allege that the Board of
21
     Veterans’ Appeals committed a tort related to Plaintiff not receiving “her finality of appeal which
22
     was closed then reopen[ed] due to . . . Administrative Error.” Id. at 4. Under the Statement of
23
24   Claim section, she states, “Give an Attorney 20% of Retroactive Pay when he was revoked

25   evidence in RBA.” She also claims that her rights were “grossly violated by government agents”
26   and “deprived of a redress of grievances by sovereign immunity.” Id. She cites both federal
27
     question and diversity of citizenship as the basis of jurisdiction. Id. at 3. Regarding damages,
28



     ORDER TO SHOW CAUSE - 1
                 Case 3:20-cv-05640-RSM Document 7 Filed 07/13/20 Page 2 of 3



     Plaintiff requests $500 million in emotional distress damages and $500 billion for defamation.
 1
 2   Id. at 5.

 3           The Court will dismiss a Complaint at any time if the action fails to state a claim, raises
 4
     frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from
 5
     such relief. See 28 U.S.C. § 1915(e)(2)(B).
 6
 7           Plaintiff’s request for at least $500 billion appears frivolous. Plaintiff’s claims, as stated

 8   in the complaint, also appear frivolous due to a lack of background detail. She cites no law or
 9   causes of action in her complaint other than generalized descriptions of “common intentional
10
     tort” and a reference to 38 U.S.C. § 7112, which provides for expedited treatment of remanded
11
     claims before the Board of Veterans’ Appeals. Id. at 3-4. It is also unclear how venue is proper
12
13   in the Western District of Washington, given that Plaintiff resides in Louisiana and Defendant is

14   a government agency located in Washington, D.C. Id. at 1-2.
15           Accordingly, Plaintiff’s complaint suffers from deficiencies that, if not explained in
16
     response to this Order, will require dismissal. In Response to this Order, Plaintiff must write a
17
     short and plain statement telling the Court: (1) the laws or statutes upon which her claims are
18
19   based; (2) exactly what facts support each of the alleged violations of law; (3) what specific

20   injury Plaintiff suffered because of each alleged violation of law; and (4) why venue is proper in
21
     the U.S. District Court for the Western District of Washington. This Response is not to exceed
22
     six (6) pages. Plaintiff is not permitted to file additional pages as attachments. The Court will
23
24   take no further action in this case until Plaintiff has submitted this Response.

25           Therefore, the Court hereby finds and ORDERS that Plaintiff shall file a Response to this
26   Order to Show Cause containing the detail described above no later than twenty-one (21) days
27
     from the date of this Order. Failure to file this Response will result in dismissal of this case.
28



     ORDER TO SHOW CAUSE - 2
            Case 3:20-cv-05640-RSM Document 7 Filed 07/13/20 Page 3 of 3




 1
 2        DATED this 13th day of July, 2020.

 3


                                               A
 4
 5
                                               RICARDO S. MARTINEZ
 6                                             CHIEF UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER TO SHOW CAUSE - 3
